October 11, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       JERI DAWN MONTGOMERY, Appellant

NO. 14-09-00887-CR                         V.

                          THE STATE OF TEXAS, Appellee




       This cause was heard ON REMAND from the Court of Criminal Appeals on the
transcript of the record of the court below. The record reveals no error in the judgment.
The Court orders the judgment be AFFIRMED.

      We further order this decision certified below for observance.